Response to Petition for Rehearing by
Judge Carroll.
A careful re-examination of the record has satisfied us that we did not make any material mistake in the opinion — which may be found in 178 Ky. 75 — in saying that the witnesses were asked, “What was the difference in the fair market value of all this property just before it was generally known that the change in' grade would be made and the value just after the change was made, disregarding any enhancement resulting from the construction of a brick street and granatoid sidewalk?”
But we have come to the conclusion that we did make a mistake in saying in the opinion that in view of this evidence the instructions given by the court, although erroneous, were not prejudicial to the substantial rights of the appellant, and so much of the opinion as recites that the instructions given by the court were not pre^ *57judicial to the substantial rights of the appellant and as affirmed the judgment is withdrawn, and the judgment is reversed, with directions for a new trial -not inconsistent with the views expressed in the opinion as modified.